
	
		III
		109th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following resolution; which was referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			September 21, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Department of Agronomy
		  in the College of Agriculture at Kansas State University for 100 years of
		  excellent service to Kansas agriculture.
	
	
		Whereas, in 2006, the Department of Agronomy in the
			 College of Agriculture at Kansas State University in Manhattan, Kansas,
			 celebrates its centennial year;
		Whereas Kansas State Agricultural College was established
			 under the Morrill Act as the first land-grant college in the United States in
			 1863 and, in July 1906, the Kansas Board of Regents established the Department
			 of Agronomy in the College of Agriculture at the Kansas State Agricultural
			 College;
		Whereas, since its inception, the Department of Agronomy
			 has exemplified the land-grant mission by providing statewide leadership in
			 teaching, research, and extension programs in crop breeding, crop production,
			 range science, soil science, and weed science;
		Whereas advances in sciences studied at the Department of
			 Agronomy have had a major impact in insuring the profitability of Kansas
			 agriculture while sustaining the natural resources and improving the livelihood
			 of all Kansans;
		Whereas the faculty in the Department of Agronomy also
			 have made significant international contributions to world food production and
			 natural resources sustainability, including participation and leadership in
			 long-term projects in India, the Philippines, Nigeria, Morocco, and
			 Botswana;
		Whereas the faculty in the Department of Agronomy have
			 distinguished themselves by receiving numerous university and national awards
			 in teaching, research, and extension and provided service and leadership for
			 national and international professional societies;
		Whereas the faculty in the Department of Agronomy have
			 conducted research for sustainable, efficient crop and range production systems
			 that conserve natural resources and protect environmental quality;
		Whereas, today, a majority of the acres of wheat and a
			 significant number of acres of alfalfa, soybean, and canola in Kansas are
			 planted with varieties developed in the Department of Agronomy;
		Whereas the Department of Agronomy extension specialists
			 have provided information to producers and industry regarding soil fertility,
			 conservation of soil and water resources, tillage and production systems,
			 evaluation of crop varieties and hybrids, and protection of the environment,
			 thus, keeping Kansas agriculture efficient and competitive;
		Whereas the Department of Agronomy faculty have prepared
			 students in agronomy to effectively serve agriculture and society by feeding
			 the world and protecting soil and water resources;
		Whereas the alumni of the Department of Agronomy have
			 distinguished themselves in the public and private sectors as crop, soil,
			 range, and weed science professionals and have become farmers, extension
			 agents, educators, administrators, consultants, representatives, scientists,
			 missionaries, military officers, contractors, and a host of other
			 professionals; and
		Whereas many alumni of the Department of Agronomy have
			 become leaders in their communities, academia, industry, and government,
			 contributing significantly to world agriculture by making hybrid corn a
			 reality, developing seeds for the Green Revolution, developing sorghum into an
			 important crop, breeding Miracle Rice for Asia, and leading
			 national programs in wheat, barley, oat, and alfalfa: Now, therefore, be
			 it
		
	
		That the Senate congratulates and
			 commends the Department of Agronomy in the College of Agriculture at Kansas
			 State University for 100 years of excellent service to Kansas agriculture, the
			 citizens of Kansas, the United States, and the world.
		
